79 F.3d 14
UNITED STATES of Americav.Lawrence NEADLE, Jr., Appellant.
No. 94-7417.
United States Court of Appeals,Third Circuit.
March 25, 1996.

On Appeal from the District Court of the Virgin Islands, Division of St. Croix (D.C. Criminal Action No. 92-cr-00113-2).
Before:  BECKER, NYGAARD and ROTH, Circuit Judges.

ORDER AMENDING OPINION

1
IT IS ORDERED that the slip opinion in the above case, filed on December 19, 1995, 72 F.3d 1104 be amended as follows:


2
1.  Please delete the second paragraph in Part I.A of Judge Becker's concurring and dissenting opinion, including footnote 1.


3
2.  At the end of the third sentence in the first paragraph of Part I.A.1 of Judge Becker's concurring and dissenting opinion (which reads "See USSG § 2F1.1(b)."),  please add the following footnote:  "Except where noted, my discussion is based on the 1988 Guidelines."


4
/s/ Edward R. Becker


5
EDWARD R. BECKER,

Circuit Judge